DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BRANDON THORNE,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2731

                         [November 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432009CF001530.

  Rachael E. Reese of O’Brien Hatfield, P.A., Tampa, for appellant.

  No appearance filed for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and KLINGENSMITH, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.